Citation Nr: 1411342	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-24 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1967 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which denied entitlement to a TDIU.  



FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include coronary artery disease, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; and left ear hearing loss, rated as noncompensable.  His combined disability rating is 70 percent. 

2. The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSION OF LAW

The criteria for a TDIU due to a service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, In light of the favorable action taken by the Board, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; and left ear hearing loss, rated as noncompensable.  His combined disability rating is 70 percent.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

According to the Veteran's November 2010 claim for a TDIU, he had two years of college and had not received any other education.  Following military service, he worked as railroad track foreman for approximately 37 years.  The Veteran retired in December 2007.

The Veteran was afforded a VA examination in January 2011.  The examiner noted that the Veteran's hobbies include shooting pool, fishing, camping and going to the races.  With regard to the Veteran's service-connected heart disability, at the time of the examination, the Veteran complained of pulling across the left anterior chest and at times in the posterior aspect of the left shoulder.  It was noted that the Veteran had dyspnea on exertion and fatigue which varied from day to day.  He could walk about 1 block and would have a pulling sensation.  It was noted that the Veteran was able to do physical activities for a short period of time before experiencing pulling across the left anterior chest and that at times he required some readjustment in the sitting position secondary to the cardiac status.  Physical examination revealed a regular rate and rhythm of S1 and S2.  The Veteran had an S4 gallop.  There was no palpable thrill or lift felt, and no increased jugular venous pulse.  

With regards to the Veteran's service-connected diabetes, it was noted that he did not have a history of hypertension and no problems with his arteries or veins.  The Veteran denied any neurological symptoms, except for occasional left arm tingling.  The Veteran denied bowel or bladder symptoms.  The Veteran required ongoing monitoring of his blood sugars.  It was noted that the Veteran did not avoid activities because of his diabetes.

The examiner determined that based on the current review of activity level and medical condition of the Veteran, he would not be precluded from all types of gainful employment.  

Private treatment records dated in August 2011 note a heart stent procedure performed on the Veteran's right coronary artery.  It was noted that the Veteran was only able to perform 2 minutes and 30 seconds on a Bruce protocol before he developed chest tightness.  Diagnostic impression revealed three-vessel coronary artery disease with moderate disease involving the left anterior descending and circumflex, but occlusive disease of the right coronary artery.  

After reviewing the evidence of record, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's educational and occupational background which is limited to two years of college and post-service work experience performing physical manual labor.  Although the January 2011 VA examiner found that the Veteran's service connected disabilities did not preclude him from all types of gainful employment, it was noted the Veteran's heart disability prohibited him from performing physical activities for a prolonged period of time and that the Veteran was only able to sit for a few hours before having to adjust himself secondary to the cardiac status. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


